NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                         JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 PEDRO RODRIGUEZ,                                No. 16-55091

                  Plaintiff-Appellant,           D.C. No. 3:15-cv-02153-BEN-
                                                 BGS
   v.

 MATT GRECO, District Attorney; et al.,          MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted July 11, 2017**

Before:       CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

        Pedro Rodriguez appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations arising

out of criminal proceedings against him. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In Rodriguez’s opening brief, Rodriguez failed to address any of the grounds

for dismissal, and has therefore waived his challenge to the district court’s order.

See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003)

(“[W]e review only issues which are argued specifically and distinctly in a party’s

opening brief.” (citation and internal quotation marks omitted)); Acosta-Huerta v.

Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se

appellant’s opening brief are waived).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-55091